DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,   
Visual evoked stimulation paradigm and dichoptic viewing module
3D display and polarized glasses
a dichoptic viewing technology
EEG Acquisition Module
Recording electrodes, reference electrode, ground electrode
data processing module
a computer interactive interface module

must be shown with reference numbers or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Visual evoked stimulation paradigm and dichoptic viewing module (Claim 1)
EEG Acquisition Module (Claim 1)
data processing module (Claim 1)
a computer interactive interface module (Claim 1)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 1:
The recitation of “visual evoked stimulation paradigm: using the method” is indefinite because the claim is drawn to an apparatus but the term “method” is recited.  Clarification is requested.
The recitation of “Visual evoked stimulation paradigm and dichoptic viewing module: Visual evoked stimulation paradigm” is indefinite because it appears that the visual evoked stimulation paradigm is recited twice.
It is unclear what element is referred to by “dichoptic viewing technology” since it appears to refer to a specific structure and it is unclear what elements constitute the technology.  Furthermore, it is unclear how “dichoptic viewing technology” is different than the “visual evoked stimulation paradigm and dichoptic viewing module.”
The recitation “using a 3D display and polarized glasses” is definite because it is unclear if the 3D display and polarized glasses are recited in the apparatus or merely configured to be used as functional use.  It is noted that Claim 2 appears to recite the same.
The recitation of “connecting the electrodes to an input of an electroencephalogram (EEG) acquisition module” is indefinite because it is unclear if “an EEG acquisition module” is the same or different that that previously recited.  While it is assumed that the two refer to the same, clarification is requested.
It is unclear if what structure is referred to by the “visual evoked stimulation paradigm and dichoptic viewing module, EEG acquisition module, a data processing module, and a computer interactive interface module” and how they are distinct from each other since the disclosure does not specify what hardware, software, or a combination of both constitute said modules.  Also see Drawing Objection above.
The recitation of “controlling an output of the results” is indefinite because it is unclear what is meant by said limitation.
The recitation of “the results” in “controlling an output of the results” lacks proper antecedent basis.
The recitation of “the rest are the same” is indefinite because it is unclear exactly what is being claimed.
It is unclear what difference exists between the recitation “presenting final results of measurement” and “realizing a feedback of test results” as it is unclear what difference exists between the “results of measurement” and “test results.”
It has been established that claims that mix apparatus and method limitations are indefinite when it is unclear when infringement occurs due to the fact that both structure and steps of performing are both positively claimed in functional language recitations.  This refers to the follow recited verbs: “using, inducing, selecting, placing, connecting, processing, extracting, controlling, presenting, inputting, arranging, performing, changing, realizing a feedback.”

In regard to Claim 2, it is unclear if the recitation of “a polarization display and polarized 3D glasses” are  the same or different from the 3D and polarized glasses in Claim 1.  While it is assumed that both refer to the same, clarification and the use of consistent antecedent basis is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US Pub No. 20170035317) in view of Bex (US Pub No. 20170065168), Welling (US Pub No. 20190175049), Ooi et al (US Pub No. 20130100402), and Hasson et al (US Pub No. 20110161011).

Claim 1, Jung et al disclose an objective and quantitative EEG measurement device for amblyopia (0032), characterized in that, comprising the following module:
Visual evoked stimulation paradigm based on steady-state motion visual evoked potential (SSMVEP), inducing SSMVEP by stimulating the periodic contraction and expansion of a target object, and selecting an optimal stimulation frequency within a motion visual sensitive frequency range in the human brain, wherein the stimulation frequency is 8 Hz (0030) and 12 Hz, wherein the frequency can be selected (0005, 0007, 0026, 0029-0030, 0042, 0044, 0049, 0050, 0057, 0068, 0072, 0078, 0081).
Jung et al also disclose connecting the electrodes to an input of an electroencephalogram (EEG) acquisition module, then processing amplification, filtering, and digital-analog conversion, then connecting to an input of a data processing module, best seen in Figure 1A, controlling an output of the results, and connecting to an input of a computer interactive interface module (abst).
Jung et al also disclose a flicker paradigm to induce the SSMVEP (0030).
Jung et al disclose the SSMVEP are measured but do not expressly disclose the nature of the electrode placement, the nature of the flicker paradigm, the use of 3D display and polarized glasses, and how to quantify the results.

Jung et al discloses that various flicker paradigms including the frequencies of 8 Hz and 12 Hz can be used (0030).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to discover that a pattern of a first step paradigm by, firstly, inputting an 8 Hz flicker paradigm for a left eye and a 12 Hz flicker paradigm for a right eye as a stimulation, and arranging a pause for two seconds after performing the stimulation for a period of time (as would be common sense), and then performing a subsequent stimulation until a total of five stimulation is performed, as well as a second step: changing the temporal frequency of the left eye and the right eye stimulation paradigms by using a 12 Hz flicker paradigm for the left eye and an 8 Hz flicker paradigm for the right eye, to effectively provide a stimulus to induce the SSMVEP.

Bex teach that it is well-known in the art to diagnose and quantify amblyopia using a 3D display and polarized glasses to present a dichoptic stimulus to the patient necessary to diagnose amblyopia (0011, 0031).
Welling teach that it is well-known in the art to place recording electrodes at an occipital area PO3, PO4, POZ O1, O2, and Oz of a user’s head, placing a reference electrode on a position on the earlobe of one side, and placing a ground electrode on a forehead of the user’s head to effectively acquire EEG signals as desired similarly to Jung et al, best seen in Figure 3.
Ooi et al teach that it is well-known in the art to use a ratio to quantify eye dominance which is found in amblyopia, seen on p.18.  The ratio is between the two eyes.  It is submitted that Ooi et al suggests that a ratio of any kind is known and a skilled artisan through known mathematical routes can determine the most appropriate ratio to quantify amblyopia, as already suggested by Ooi et al.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jung et al with Bex such that a 3D display and polarized glasses are used to realize a dichoptic viewing technology to achieve different input information of two eyes to effectively diagnose the amblyopia as known.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jung et al with Welling such that the electrodes are positioned with recording electrodes at an occipital area PO3, PO4, POZ O1, O2, and Oz of a user’s head, placing a reference electrode on a position on the earlobe of one side, and placing a ground electrode on a forehead of the user’s head to effectively measure the SSMVEP.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jung et al with Ooi et al such that a skilled artisan would be able to determine an appropriate suppression coefficient to quantify the amblyopia such that the claimed formula is determined SI — Suppression coefficient between two eyes and Rre - Right-Eye SSMVEP response to stimulus paradigm; RE - Left-Eye SSMVEP response to stimulus paradigm; the value of the SI ranges from -1 to 1, 0 represents a balance between the two eyes, that is, the most normal relationship between the two eyes; the closer the absolute value to 1, the stronger the inhibitory relationship between the two eyes; a negative value indicates that the SSMVEP amplitude of the right eye is less than the SSMVEP amplitude of the left eye, that is, the left eye suppresses the right eye; a positive value indicates that the SSMVEP amplitude of the right eye is greater than the SSMVEP amplitude of the left eye, that is, the right eye suppresses the left eye, as an obvious ratio to quantify the amblyopia based on the teachings of Ooi et al.
The combination would thus result in the computer interactive interface module presenting final results of measurement and realizing a feedback of test result as desired for the diagnosis of amblyopia.

Jung et al as modified do not expressly disclose using canonical correlation analysis
Hasson et al teach that it is well-known in the art to use canonical correlation analysis to effectively analyze analogous EEG data to determine how effective the stimulus is on the patient’s response (abst, 0084).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Jung et al in the manner above to provide extracting features of the EEG signal data at the data processing module is by using canonical correlation analysis as taught by Hasson et al to effectively analyze the features of the EEG signal data.

Claim 2: Jung et al in combination with Bex disclose in said visual evoked stimulation paradigm and dichoptic viewing module, a corresponding polarization display and polarized 3D glasses are used to realize dichoptic viewing display, so that the left eye and the right eye are presented the stimulation paradigms simultaneously with different temporal frequencies (Bex 0011, 0031), the different temporal frequencies being taught by Jung et al (0030).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791